MEMORANDUM **
Mohammad Hossein Parvizi appeals the sentence imposed following his guilty plea to six counts of armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d). Because the district court recognized its discretion to grant a downward departure based on aberrant behavior, we lack jurisdiction to review its denial of Parvizi’s request for a departure on that ground. United States v. Morales, 972 F.2d 1007, 1011 (9th Cir.1992).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.